Citation Nr: 0802801	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the surviving spouse 
of the veteran for Department of Veterans Affairs (VA) 
purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  He died in August 1990.  The appellant claims 
as his common-law spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.
 
The Board has rephrased the issue on the title page to better 
reflect the issue on appeal.


FINDINGS OF FACT

1.  In a May 1995 administrative decision, the RO determined 
that the appellant was not considered the surviving spouse of 
the veteran because they did not live continuously together 
from the date of their common law marriage to his death.  
 
2.  Evidence received since the May 1995 administrative 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
recognition as the veteran's surviving spouse for VA 
purposes. 


CONCLUSION OF LAW

Evidence added to the record since the May 1995 rating 
decision is not new and material; thus, the claim of 
entitlement to recognition as the veteran's surviving spouse 
for VA purposes is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

The appellant filed her claim to reopen in June 2004.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the record evidence at the time of the last, 
final denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
Id.  Evidence is presumed credible for the purposes of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  A surviving 
spouse may qualify for pension, compensation, or dependency 
and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54. 

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j). 

In a May 1995 administrative decision, the RO determined that 
there was not continuous cohabitation between the appellant 
and the veteran from the date of their marriage to the date 
of the veteran's death.  In the 1991 claim, the appellant 
noted that, in June 1985, she and the veteran entered into a 
common law marriage.  

In a 1991 statement, she noted that they were separated and 
did not live together from August 1988 to August 1990, and in 
a 1994 statement, she noted that they were separated and did 
not live together from August 1989 to November 1989.  The RO 
concluded that there was not continuous cohabitation between 
the appellant and the veteran from the date of their common 
law marriage until the veteran's death.  The appellant was 
notified of this decision in 1995 and did not perfect an 
appeal. 

In June 2004, the appellant submitted a claim to reopen and 
noted that she and the veteran did not live continuously 
together because of spousal abuse.  However, she has provided 
no evidence of spousal abuse.  

She has also submitted the following: social security 
information, tax returns, family pictures, car registration, 
1988 letter from divorce attorney, statement from her sister 
stating that the appellant and the veteran held themselves 
out as being married, receipt from Zales, Affidavit of 
Forgery, savings account letter, and a letter from Office of 
Personnel Management which stated that she was not the 
beneficiary of the veteran's retirement.  She also submitted 
a copy of Summary Judgment dated June 1988 which stated that 
the veteran and the appellant were not considered married.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
appellant's claim was the RO's May 1995 decision that 
declined to recognize the appellant as a surviving spouse of 
the veteran because they did not live continuously together 
from the date of their common law marriage to his death.  

Although the evidence and statements submitted by the 
appellant in connection with her attempt to reopen the claim 
are new, they are not material.  As previously stated, 
material evidence constitutes existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

In this case, material evidence would consist of any evidence 
showing that the appellant and the veteran lived together 
continuously from the date of marriage until his death.  
However, no such evidence has been submitted.  Therefore, the 
appellant has failed to submit new and material evidence 
sufficient to warrant a reopening of her claim.

II.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the notice letter provided 
to the appellant in May 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing her claim, and information concerning why the 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate her 
claim that were found insufficient in the previous denial.  

With respect to the Dingess requirements, in an August 2006 
letter, the RO provided the appellant with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no identified relevant 
evidence that has not been accounted for.  Under the 
circumstances, the Board finds that there is no reasonable 
possibility that further assistance would aid the appellant 
in substantiating the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

New and material evidence has not been received and the claim 
of entitlement to recognition as the surviving spouse of the 
veteran for VA purposes is not reopened.  The appeal is 
denied.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


